Entered: September 30th, 2019
                                Case 19-18681   Doc 26    Filed 09/30/19   Page 1 of 2
Signed: September 27th, 2019

SO ORDERED




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND


          IN RE                                                BANKRUPTCY NO. 19-18681
          NATALIE TAO

              DEBTOR



          MDCVA PROPERTIES, LLC
           MOVANT

          VS.                                                  CHAPTER 13

          NATALIE TAO
          ROBERT S. THOMAS, II, TRUSTEE

              RESPONDENT(S)

                           ORDER GRANTING MOTION FOR RELIEF FROM STAY AS
                             TO 1155 WASHINGTON BLVD, BALTIMORE MD 21230

                   Upon review of MDCVA Properties, LLC’s Motion for Relief (docket #19), the response

         filed by the Debtor (docket #21) and a hearing having been held on September 16, 2019, it is

         hereby ORDERED that the Motion be GRANTED.

                   It is further ORDERED for the reasons stated in open court that the stay imposed by 11

         U.S.C. §362 was never and is not currently in place as to the real property known as 1155

         Washington Blvd., Baltimore, MD 21230. MDCVA Properties, LLC is not prohibited from

                                                     Page 1 of 2
                  Case 19-18681        Doc 26   Filed 09/30/19   Page 2 of 2



pursuing a state court tax sale foreclosure action on 1155 Washington Blvd., Baltimore MD 21230

as a result of this bankruptcy case.




                                            End of Order




                                           Page 2 of 2
